DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
It is acknowledged that Applicant has canceled the previous claims and presents new claims that appear to be centered around a monoclonal antibody with the CDRs of claim 95.  The claims over this antibody product will be examined here.

Claim Status
Claims 1-94 are canceled.
Claims 95-108 are new.
Claims 95-108 are under examination.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/449665 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of the priority document and instant case are identical.  Thus, for all the reasons below that the instant case fails to fully enable or adequately describe the instant claims, so too fails the priority document, leaving the chain of priority broken.  Therefore, claims 96-101, 103, and 107 all receive the U.S. effective filing date of 12/04/2019.  Currently, claims 95, 102, 104-106, and 108 are enabled and described as they pertain to antibodies of the instant disclosure and so receive the U.S. effective filing date of 03/03/2017 at least. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 03/08/2021, 03/10/2021, and 04/20/2021 are being considered by the examiner. Any strikethrough is owed to lack of date.

Specification
The use of the terms which are marks in (0124 and 0133, GENOMONE (0155), DYLIGHT (0157), and HITRAP MABSELECT SURE (0177), which are trade names or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever appearing or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Applicant is advised that should claim 106 be found allowable, claim 108 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Here, there appears to be no different in claim scope and so this warning is made.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 96-108 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims above 96-106 and 108 depend on canceled claims.  Therefore, their scopes cannot be determined and so they are indefinite and rejected here.
Claim 107 recites an amino acid sequence of a sequence identifier.  This renders the claim indefinite owed to multiple interpretations.  First, the whole sequence identifier may be required to fulfill the claim limitation.  Second, any subsequence thereof may also be able to fulfill the structural limitation.  If the latter is the case, then there are numerous such subsequences and it is not clear which should be encompassed by the claim. The presence of multiple and very different interpretations renders the claim indefinite. 
Also in claim 107, SEQ ID NO. 49 is referred to as a heavy chain but is a light chain according to page 5 of the disclosure.  Thus, multiple interpretations of its role in the claim are present and this renders the claim indefinite.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-101, 103, and 107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 99 recites coupling of SEQ ID Nos. 40-41 with SEQ ID NO. 43 and 45 respectively.  However, this was never taught in the original disclosure, specification, or claims.  Thus, the claim contains new matter and is rejected here.  Claims 100-101 are rejected for a similar reason as SEQ ID Nos. 60, 61 and 64 were never contemplated to be paired with SEQ ID NO. 43 and 45 in the original disclosure.  Thus, they too contain new matter and are rejected here.
Claim 103 also contains new matter since the original disclosure does not use the CDRs of claim 1 in a human IgG4 kappa antibody.  hTig3 is not this isotype for example. Thus, it contains new matter and is rejected here.
Claim 107 is also rejected here since SEQ ID NO. 49 is taught as a light chain in the original disclosure, not a heavy chain (Pg. 76).  Thus, the claim contains new matter and is rejected here.
It is noted that the original disclosure may be sufficient to render the claims rejected above obvious.  However, this is not the same as contemplation and would even prove that the scope of the claims was not disclosed in the original disclosure.  Therefore, even if the limitations are obvious, they are still new matter here.

Claims 96-101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-TIGIT antibodies comprising a full set of parental CDRs, all CDRs listed in claim 95, does not reasonably provide enablement for similar antibodies with mutated CDRs.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 96 drawn to an anti-TIGIT antibody comprising a VH with at least 90% sequence identity to SEQ ID NO. 43 and VL of at least 90% sequence identity to SEQ ID No. 45.  This is owed to claim 96 depending on a canceled claim and so no CDRs are fixed in claim 96 or any of the other claims above.
The nature of the invention is an anti-TIGIT antibody.
The level of skill of one skilled in this art is high.
The specification makes clear that SEQ ID Nos. 43 and 45 could have the CDR set of claim 95, but this is not set forth in claim 96 and other claims rejected here.  See pages 73 and 76 of the specification.  Therefore, most claims above have no set CDR and only recite an anti-TIGIT antibody by VH and VL sequences that can be mutated, including in the CDRs.  As discussed below, CDRs cannot be predictably mutated and maintain antigen binding capacity and so the claims are not enabled to their full scope as near as said scope can be determined here, the claims depending on canceled claims.
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, on IDS).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   
Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs would have antigen binding function.  The minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of an antibody includes six CDRs (three from the heavy chain variable region and three from the light chain variable region) in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function.  One of skill in the art would neither expect nor predict the appropriate functioning of the antibodies claimed as broadly as currently claimed.
Moreover, in the case of antibodies, it is especially important to disclose which residues are permissive to mutation.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences USA, Vol., 79, Pg. 1979-1983, 1982, on IDS).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
Not knowing, absent further experimentation, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given antibody modification.  Such random experimentation to identify at a later time what structure or fragment or modification is or is not functional and is embraced by Applicant’s claims is undue experimentation.  
Moreover, claims not containing elements critical or essential to the practice of the invention, such as antibodies or antibody fragments not having all of the relevant functional complementarity determining regions (CDRs) in the proper site on an appropriate antibody heavy or light chain framework, are not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Paul and Rudikoff, the lack of guidance and direction provided by Applicant, and the absence of working examples, undue experimentation would be required to make and use functional antibodies comprising fewer than all six parental CDRs with a reasonable expectation of success, absent a specific and detailed description in Applicant’s specification of how to effectively practice this and absent working examples providing evidence which is reasonably predictive that the claimed antibodies are functional, commensurate in scope with the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 96-101, 103, and 107 are rejected under 35 U.S.C. 102a1 as being anticipated by Tso (WO2017/152088, published 09/08/2017).
Tso teaches the mature gamma heavy chain of huTIG3-IgG1 as their SEQ ID NO. 48 (Pg. 76) and the kappa light chain of huTIG3-IgG1 as their SEQ ID NO. 49 (Pg. 77).  Importantly, their SEQ ID NO. 48-49 are identical to instant SEQ ID NO. 48-49 respectively.  Their SEQ ID NO. 43 is identical to instant SEQ ID NO. 43 and the same can be said between instant SEQ ID NO. 45 and their SEQ ID NO. 45 which are the VH and VL of huTIG3 (Pg. 75-76).  Thus, they teach an antibody that reads on claims 96-98 and 107.  When the mature heavy and light chains above are combined they will make an IgG1 kappa antibody that is humanized.  Thus, they anticipate claim 103.  
With respect to claims 99-101 instant SEQ ID Nos. 40-41, 60-61, and 64 are identical to the Tso’s sequence identifiers of the same number (Pg. 75, 79, and 80) and are all sequences used in humanized TIG1 antibody.   Thus, Tso anticipates these claims also.
Taken all together, Tso clearly anticipates the claims above and they are rejected here.

Claims 102 and 104-108 are rejected under 35 U.S.C. 102a2 as being anticipated by Williams (US2016/0355589, priority to 08/19/2014).
Williams teaches anti-TIGIT antibodies and their use to treat cancer (Abstract).  They teach a murine anti-TIGIT antibody 31C6 which is IgG1 and Kappa isotype (0474).  This monoclonal antibody will bind TIGIT and comprise at least a dipeptide in each of its heavy and light chains that is found in instant SEQ ID NO. 48-49, owed to sequence homology between species.  Also, it must be noted that instant SEQ ID NO. 49 is a light chain and not heavy and so claim 107 is treated as if the sequence thereof can be in a light chain.  See the indefiniteness rejection above.  
The other antibodies above are interpreted as anti-TIGIT antibodies with no specific CDR set as they depend on canceled claims.  Williams teaches humanized anti-TIGIT antibodies (0016).  These can be intact (0116) or fragments including Fab fragments (0118).  These can be in pharmaceutical compositions with carriers (0059).  
Thus, Williams clearly anticipates the claims above.

Conclusion
Claim 95 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642